DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 7, filed 02 December 2021, with respect to claim 17 have been fully considered and are persuasive.  Therefore, the objection to claim 17 has been withdrawn. 

Applicant’s arguments, see Pages 5-7, filed 02 December 2021, with respect to claims 2-5, 7, 10-11, and 13-19 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 2-5, 7, 10-11, and 13-19 have been withdrawn. 

Allowable Subject Matter
Claims 2, 4-8, and 10-19 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 2,4-8,10-19: None of the prior art of record, alone or in combination, teaches or discloses a system to measure spectra of a sample, 
 	wherein the functional feature comprises a camera, an accelerometer, a global positioning system (GPS), or any combination thereof, and
 	wherein the camera is configured to provide an indication layer to a user of the spectrometer in order to assist the user in adjusting a position or orientation of the spectrometer with respect to the sample,
 	in combination with the rest of the limitations of independent claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896